Name: 79/1024/EEC: Commission Decision of 22 November 1979 authorizing the Kingdom of Belgium and the Grand Duchy of Luxembourg not to apply Community treatment to tomatoes, falling within subheading 07.01 M I of the Common Customs Tariff, originating in Spain (including the Canary Islands) and in free circulation in the other Member States (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-12-07

 Avis juridique important|31979D102479/1024/EEC: Commission Decision of 22 November 1979 authorizing the Kingdom of Belgium and the Grand Duchy of Luxembourg not to apply Community treatment to tomatoes, falling within subheading 07.01 M I of the Common Customs Tariff, originating in Spain (including the Canary Islands) and in free circulation in the other Member States (Only the French and Dutch texts are authentic) Official Journal L 311 , 07/12/1979 P. 0040 - 0040****( 1 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . COMMISSION DECISION OF 22 NOVEMBER 1979 AUTHORIZING THE KINGDOM OF BELGIUM AND THE GRAND DUCHY OF LUXEMBOURG NOT TO APPLY COMMUNITY TREATMENT TO TOMATOES , FALLING WITHIN SUBHEADING 07.01 M I OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN SPAIN ( INCLUDING THE CANARY ISLANDS ) AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE FRENCH AND DUTCH TEXTS ARE AUTHENTIC ) ( 79/1024/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 14 NOVEMBER 1979 BY THE GOVERNMENTS OF THE BLEU COUNTRIES TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO TOMATOES , FALLING WITHIN SUBHEADING 07.01 M I OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN SPAIN ( INCLUDING THE CANARY ISLANDS ) AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS IN THE BLEU COUNTRIES THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN SPAIN ( INCLUDING THE CANARY ISLANDS ) IS SUBJECT TO A QUANTITATIVE RESTRICTION FOR THE PERIOD 15 MAY TO 31 DECEMBER ; WHEREAS THE DISPARITIES WHICH EXIST IN THE COMMERCIAL POLICY MEASURES APPLIED IN CONNECTION WITH THESE PRODUCTS BY THE MEMBER STATES ARE CAUSING DEFLECTION OF TRADE , THEREBY PREVENTING THE EXECUTION OF THOSE COMMERCIAL POLICY MEASURES WHICH ARE IN FORCE BECAUSE OF THE DIFFICULT ECONOMIC SITUATION IN THE SECTOR CONCERNED ; WHEREAS THESE ECONOMIC DIFFICULTIES ARE CAUSED LARGELY BY UNEQUAL CONDITIONS OF COMPETITION , WHICH ALLOW EXPORTS TO BE MADE AT PRICES APPRECIABLY LOWER THAN THOSE OF THE COMMUNITY PRODUCTS IN QUESTION ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY MADE WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 71/202/EEC OF 12 MAY 1971 ( 1 ), AND IN PARTICULAR ARTICLE 1 THEREOF ; WHEREAS , HOWEVER , THE APPLICATION FOR A LICENCE WHICH GAVE RISE TO THE APPLICATION IN QUESTION DOES NOT NEED TO BE COVERED BY SUCH AN AUTHORIZATION IN VIEW OF THE AMOUNT INVOLVED , HAS ADOPTED THIS DECISION : ARTICLE 1 THE KINGDOM OF BELGIUM AND THE GRAND DUCHY OF LUXEMBOURG ARE AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN SPAIN ( INCLUDING THE CANARY ISLANDS ) AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 14 NOVEMBER 1979 : // CCT HEADING NO // DESCRIPTION // // 07.01 M I // TOMATOES // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 31 DECEMBER 1979 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM AND THE GRAND DUCHY OF LUXEMBOURG . DONE AT BRUSSELS , 22 NOVEMBER 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION